

117 S1326 IS: Domestic Manufacturing Protection Act of 2021
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1326IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Inhofe (for himself, Mr. Tillis, Mrs. Hyde-Smith, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo prohibit the Administrator of the Environmental Protection Agency from issuing greenhouse gas emissions rules or regulations until China, India, and Russia adhere to the same emissions reduction targets as the United States under the Paris Agreement, and for other purposes.1.Short titleThis Act may be cited as the Domestic Manufacturing Protection Act of 2021.2.Prohibition on greenhouse gas emission rules(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Covered rule or regulationThe term covered rule or regulation means a rule or regulation of the Administrator that regulates greenhouse gas emissions.(3)Paris AgreementThe term Paris Agreement means the decision by the 21st Conference of Parties of the United Nations Framework Convention on Climate Change in Paris, France, adopted December 12, 2015 (or a successive, substantially similar agreement). (b)ProhibitionNotwithstanding any other provision of law, the Administrator shall not promulgate or issue a covered rule or regulation on or after the date of enactment of this Act until the Administrator determines that China, India, and Russia each adhere to the same greenhouse gas emissions reduction targets as the United States under the Paris Agreement.(c)Annual certificationAfter the date of the determination under subsection (b), the Administrator shall annually certify that China, India, and Russia are adhering to the greenhouse gas emissions reduction targets described in that subsection.